FILED
                                                                      Oct 30 2017, 8:53 am

                                                                             CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana                                     Ellen H. Meilaender
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Stanley Williams,                                         October 30, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A04-1704-CR-672
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          49G06-1607-F3-28635



Robb, Judge.




Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017                     Page 1 of 9
                                 Case Summary and Issue
[1]   Following a bench trial, Stanley Williams was found guilty of failing to warn

      persons at risk that he is a dangerous communicable disease carrier, a Level 6

      felony. Williams raises a single issue on appeal which we restate as whether the

      State presented sufficient evidence to support his conviction. Concluding the

      evidence is sufficient to support his conviction, we affirm.



                             Facts and Procedural History
[2]   In 2004, Williams was diagnosed with AIDS and informed by a registered

      nurse of his duty to warn all sexual partners of his diagnosis. The registered

      nurse completed an “Adult HIV / AIDS Confidential Case Report” which

      features, under “Section XI: Post-Test Counseling [,]” a question asking, “[h]as

      this patient been told of their duty to warn all sex . . . partners of this HIV

      statute prior to engaging in this behavior?” Exhibits Volume, Exhibit 1. The

      box labeled “Yes” following this question was marked with an X to indicate the

      patient had been informed.


[3]   On December 16, 2010, Williams met with a care coordinator/licensed social

      worker and signed a form titled “Duty to Warn” from the Indiana State

      Department of Health-HIV Care Coordination program. Exhibits Vol., Ex. 1.

      In relevant part, the paperwork stated, “[t]his form must be reviewed and signed

      at each quarterly review. The duty to warn laws, or IC 16-41-7, state that one

      must notify sex . . . partner(s) of his/her positive HIV or AIDS status prior to:


      Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017   Page 2 of 9
      [e]ngaging in any sexual acts . . .” Id. The form further explained that “[w]ith

      my signature below, I attest that the responsibilities under the Duty to Warn

      Laws in Indiana have been clearly explained to me.” Id.


[4]   In 2014, Williams met R.B. and began engaging in sexual activity with her.

      During this time, Williams never informed R.B. of his HIV status nor did they

      use any form of prophylactic. During their relationship, R.B. never observed

      Williams seek medical treatment or consume medication related to HIV.


[5]   After a year, R.B. noticed strange marks on Williams’ back and urged him to

      visit a doctor. Williams was soon diagnosed with Kaposi’s sarcoma, a type of

      skin cancer connected to advanced HIV infection. Williams described the

      strange marks to R.B. as cancer only and still did not inform R.B. of his HIV-

      carrier status. Williams did suggest the use of prophylactics with R.B., but

      despite this gesture, never began using prophylactics.


[6]   In early 2016, R.B. found the medical discharge papers from Williams’ Kaposi

      sarcoma diagnosis and discovered his HIV status. R.B. immediately visited a

      hospital emergency center and tested positive for HIV.


[7]   The State charged Williams with aggravated battery, a Level 3 felony, and

      knowingly or intentionally failing to warn a person at risk he was a dangerous

      communicable disease carrier, a Level 6 felony.1 At the bench trial, the State




      1
          Williams was found not guilty of aggravated battery, a Level 3 felony.


      Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017   Page 3 of 9
      and Williams stipulated to the admission of State’s Exhibit 1 into evidence,

      which included (1) a notarized Affidavit of Custodian of Business Records (2)

      the Adult HIV/AIDS Confidential Case Report, and (3) the signed form titled

      “Duty to Warn” from the Indiana State Department of Health. The medical

      discharge papers found by R.B. were admitted at trial as State’s Exhibits 2

      through 5. R.B. also testified concerning her sexual relationship with

      Williams. After the bench trial, the trial court found Williams guilty of failure

      to warn persons at risk he is a dangerous communicable disease carrier.

      Williams now appeals.



                                 Discussion and Decision
                                       I. Standard of Review
[8]   “When reviewing the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      verdict.” Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied.

      We do not reweigh evidence or assess witness credibility. Glenn v. State, 999
N.E.2d 859, 861 (Ind. Ct. App. 2013). “The conviction will be affirmed unless

      no reasonable fact-finder could find the elements of the crime proven beyond a

      reasonable doubt.” Id. (citation and quotation marks omitted). A conviction

      will be reversed if there is no evidence to support any one of the necessary

      elements of the offense. Macy v. State, 9 N.E.3d 249, 251 (Ind. Ct. App. 2014).




      Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017   Page 4 of 9
                                         II. Failure to Warn
                                       A. Statutory Authority
[9]   Williams was found guilty of violating Indiana Code section 35-45-21-3(b),

      which states that “[a] person who knowingly or intentionally violates or fails to

      comply with IC 16-41-7-1 commits a Level 6 felony.” In turn, Indiana Code

      section 16-41-7-1 states:


              (a) This section applies to the following dangerous
              communicable diseases:


                       (1) Acquired immune deficiency syndrome (AIDS).
                       (2) Human immunodeficiency virus.

                       ***

              (b) As used in this section, “high risk activity” means sexual . . .
              contact that has been demonstrated epidemiologically to transmit
              a dangerous communicable disease described in subsection (a).


              (c) As used in this section, “person at risk” means:


                       (1) Past and present sexual . . . partners who may have
                       engaged in high risk activity; or
                       (2) Sexual . . . partners before engaging in high risk
                       activity;


              with the carrier of a dangerous communicable disease described
              in subsection (a).


              (d) Carriers who know of their status as a carrier of a dangerous
              communicable disease described in subsection (a) have a duty to

      Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017     Page 5 of 9
               warn or cause to be warned by a third party a person at risk of the
               following:


                        (1) The carrier’s disease status.
                        (2) The need to seek health care such as counseling and
                        testing.


                                  B. Proof of Failure to Comply
[10]   To convict Williams of failing to warn a person at risk he was a dangerous

       communicable disease carrier under Indiana Code section 35-45-21-3(b), the

       State was required to prove beyond a reasonable doubt he knowingly or

       intentionally violated Indiana Code section 16-41-7-1. As defined by statute,

       “[a] person engages in conduct ‘knowingly’ if, when he engages in the conduct,

       he is aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).


[11]   Williams asserts the State has failed to offer sufficient evidence that he

       committed the failure to warn offense under Indiana Code section 35-45-21-3(b)

       because the State did not prove he knowingly or intentionally violated Indiana

       Code section 16-41-7-1. We disagree.


[12]   First, Williams argues the State failed to provide evidence showing the Stanley

       Williams named in State’s Exhibit 1 is the same Stanley Williams on trial. The

       parties stipulated to the admission of State’s Exhibit 1. In relevant part, the

       colloquy went as follows:


               [State]:                  [Defense counsel] has stipulated that the
                                         [Officer’s Arrest Report] will be the same
                                         Stanley Williams that is reflected in State’s

       Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017        Page 6 of 9
                                         Exhibit 1, which is a certified copy of the
                                         Indiana State Department of Health records .
                                         ...


               [Court]:                  [Defense counsel], is that correct? Is there a
                                         stipulation between the parties?


               [Defense Counsel]: Yes, Judge. And I will stipulate to that.


               [Court]:                  All right. So we will show State’s Exhibit
                                         Number 1 entered by stipulation of the
                                         parties.


       Transcript at 7-8.


[13]   Williams admits the parties stipulated to this admission, but argues the evidence

       does not permit the conclusion the Stanley Williams named in State’s Exhibit 1

       is the same Stanley Williams on trial. However, the Adult HIV/AIDS

       Confidential Case Report in State’s Exhibit 1 identified Stanley Williams as an

       African American male born March 9, 1968. The medical paperwork found by

       R.B., admitted as State’s Exhibit 2 through 5, also identifies Stanley Williams

       as an African American male born March 9, 1968. Further, R.B. testified,

       identifying Williams as the person she engaged in sexual activity with and

       acknowledging she found the medical paperwork admitted as Exhibits 2

       through 5 in Williams’ home. This is sufficient evidence for the trial court to

       conclude the Stanley Williams on trial was the same Stanley Williams named

       in Exhibit 1.



       Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017         Page 7 of 9
[14]   Finally, Williams does not challenge the evidence supporting his HIV-carrier

       status, his knowledge of his HIV-carrier status, or that R.B. was a person at risk

       whom he failed to warn before engaging in sexual activity. Rather, Williams

       argues the State has failed to provide sufficient evidence to show Williams

       knew of his duty to warn R.B. before engaging in sexual intercourse. 2 Again,

       we disagree.


[15]   At trial, the State presented evidence demonstrating Williams was informed at

       least twice of his duty to inform—once on the day of his HIV diagnosis and

       again in 2010—and his knowledge was confirmed by his signature on the Duty

       to Warn form. This form stated that Williams had a duty to warn prior to

       engaging in sexual contact and his signature verified that Indiana’s duty to warn

       laws had been explained to him. The State presented sufficient evidence to

       support Williams’ conviction for failing to warn sexual partners of his HIV-

       carrier status.



                                                 Conclusion




       2
         Williams also asserts the information given to him did not inform him that his duty to warn sexual partners
       of his HIV-carrier status “continue[d] indefinitely.” Brief of Appellant at 14. However, this argument
       misreads the statute. Indiana Code section 16-41-7-1 imposes a duty to warn on those who have one of the
       listed dangerous communicable diseases. The statute does not offer a time limitation on a carrier’s duty to
       warn and states “[c]arriers who know of their status as a carrier of a dangerous communicable disease
       described in subsection (a) have a duty to warn . . . .” Ind. Code § 16-41-7-1(d). Williams knew he had HIV;
       therefore, he had a duty to warn R.B.

       Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017                        Page 8 of 9
[16]   The State presented sufficient evidence to support Williams’ conviction for

       failing to warn he was a dangerous communicable disease carrier. Williams’

       conviction is therefore affirmed.


[17]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 49A04-1704-CR-672 | October 30, 2017   Page 9 of 9